Case 2:19-bk-10119-RK   Doc 213 Filed 11/15/19 Entered 11/15/19 12:13:22             Desc
                          Main Document Page 1 of 2


 1   David A. Tilem (SB # 103825)
     LAW OFFICES OF DAVID A. TILEM
 2   206 N. Jackson Street, Suite 201
     Glendale, California 91206                        FILED & ENTERED
 3   Tel: 888-257-7648 * 818-507-6000
          Fax:(818) 507-6800
 4   DavidTilem@TilemLaw.com                                    NOV 15 2019
 5   Attorneys for Debtor
                                                           CLERK U.S. BANKRUPTCY COURT
                                                           Central District of California
 6                                                         BY bakchell DEPUTY CLERK


 7
                          UNITED STATES BANKRUPTCY COURT
                                                  CHANGES MADE BY COURT
 8
                          CENTRAL DISTRICT OF CALIFORNIA
 9
                                LOS ANGELES DIVISION
10

11
     In re:                               )   Case No. 2:19-bk-10119-RK
12                                        )
                                          )   Chapter 11
13                                        )
     DAVID LEE                            )   SCHEDULING ORDER AFTER
14
                                          )   HEARING
15                                        )
                          Debtor.         )   Date:     11/14/2019
16                                        )   Time:     11:30 AM
                                          )   Ctrm:     1675
17                                        )   Place:    255 E. Temple St.
                                          )             Los Angeles CA
18

19

20         At the date and time set forth above, the Court conducted a

21   hearing on the motion by MMRC, LLC for relief from stay (Dkt.

22   #127).
23
           Donna Dishbak appeared specially for Movant MMRC, LLC.
24
     David A. Tilem of the Law Offices of David A. Tilem appeared on
25
     behalf of the Debtor.       There were no other appearances.
26
           Based on the agreement of the parties to continue the
27

28
     hearing on the stay relief motion of MMRC, Inc., stated on the
Case 2:19-bk-10119-RK      Doc 213 Filed 11/15/19 Entered 11/15/19 12:13:22   Desc
                             Main Document Page 2 of 2


 1   record at the hearing, the court orders that the hearing on the
 2   motion is continued to January 14, 2020 at 11:30 a.m. so that the
 3
     parties can document a proposed resolution of the motion and
 4
     other issues and file a motion to approve the settlement.
 5
             IT IS SO ORDERED.
 6

 7

 8                                            ###

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24   Date: November 15, 2019

25

26

27

28
                                               2
